Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. JOSHUA W. CHANG (Reg. No. 70,831), on May 18, 2022.
4.	Please amend claims 1, 8 and 15 as below:
	Claim 1. (Currently amended) A system for continuous tracking of media file or media stream playback via a blockchain based platform, the system comprising:	a processor; and	memory, the memory storing instructions to cause a processor to execute a method, the method comprising:		receiving a user initiated request to play a media file or media stream via an application;		transmitting segments of the media file or media stream to a user device;		recording streaming data corresponding to which segments of the media file or media stream have been transmitted to the user device, the streaming data including current play positions of the media file or the media stream in multiple intervals;		transmitting the request and recorded streaming data for recording on a blockchain; and		determining that the request qualifies as a play count only if the streaming data recorded on the blockchain includes a plurality of current play positions that demonstrates that the media file has been streaming for a predetermined threshold duration of time.
	Claim 8. (Currently amended) A method for continuous tracking of media file or media stream playback via a blockchain platform, the method comprising:	receiving a user initiated request to play a media file or media stream via an application;	transmitting segments of the media file or media stream to a user device;	recording streaming data corresponding to which segments of the media file or media stream have been transmitted to the user device, the streaming data including current play positions of the media file or the media stream in multiple intervals;	transmitting the request and recorded streaming data for recording on a blockchain; and	determining that the request qualifies as a play count only if the streaming data recorded on the blockchain includes a plurality of current play positions that demonstrates that the media file has been streaming for a predetermined threshold duration of time.
	Claim 15. (Currently amended) A non-transitory computer readable medium storing instructions to execute a method, the method comprising:	receiving a user initiated request to play a media file or media stream via an application;	transmitting segments of the media file or media stream to a user device;	recording streaming data corresponding to which segments of the media file or media stream have been transmitted to the user device, the streaming data including current play positions of the media file or the media stream in multiple intervals;	transmitting the request and recorded streaming data for recording on a blockchain; and	determining that the request qualifies as a play count only if the streaming data recorded on the blockchain includes a plurality of current play positions that demonstrates that the media file has been streaming for a predetermined threshold duration of time.
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Sundaram et al. (United States Patent Application Publication No. US 2019/0318377 A1), hereinafter “Sundaram,” discloses systems and methods for digital coin exchange.  A digital coin platform receives a distribution request from an entity server comprising digital multimedia content associated with an entity.  Digital coins are created responsive to the request.  Each digital coin comprises a first coin associated with the entity and a second coin associated with consumers.  The first and second coins are linked via linking information.  The first coins are transferred to the entity server.  A consumption request including the digital multimedia content is transmitted to a consumer device.  Responsive to an indication that the content is at least partially consumed via the consumer device, one or more second coins are transferred to the consumer device.  The digital coins and the transferred first and second coins are recorded.  The transferred second coins permit the consumer device to perform transactions associated with the entity (See Sundaram, Abstract).	In particular, Sundaram teaches that one aspect of digital coin tracking relates to tracking digital usage and effectiveness of digital advertising content across consumer devices and merchant devices with a distributed ledger network.  In some examples, the digital coin exchange system may be part of an electronic trading marketplace, and the digital coins may be tradeable on the electronic trading marketplace.  In some examples, the digital coins may be considered to be digital loyalty tokens that may be rewarded to users of consumer devices through their effort to view and/or listen to a digital marketing campaign.  The digital loyalty tokens may be tradable on the electronic marketplace (e.g., for products and/or services).  The digital coin exchange system may track the creation, distribution and usage of the digital loyalty tokens through the electronic trading marketplace, and use the tracking to determine (e.g., measure) a marketing efficiency of the digital advertising campaign.  Sundaram teaches that the determined efficiency may be used, e.g., to adjust the current digital marketing and/or for the creation of future digital advertising campaigns (See Sundaram, paragraph [0019]).	In addition, Sundaram discloses that in one example embodiment, the digital coin exchange environment may provide a combination of immersive/video (or other multimedia content) advertising, a digital advertising market, a distributed ledger (e.g., blockchain) and loyalty points (e.g., through what Sundaram refers to as “A-coins”) for products and/or services, such that a user may create an extremely valuable opportunity for various players in the advertising space.  The digital coin exchange environment may combine all of these aspects to create a hyper local, low latency, high definition, trackable advertising exchange that simultaneously improves marketing efficiency and rewards loyal consumers for the cost of data usage (e.g., viewing digital advertisements) and their efforts (See Sundaram, paragraph [0024]).
	MENDIOLA et al. (United States Patent Application Publication No. US 2019/0245917 A1), hereinafter “MENDIOLA,” discloses a system for the provision and management of web resources including a node server configured to store a plurality of web resource usage profiles associated with one or more users, the node server comprising a local cache to store web resources, a switch server arranged in signal communication with the node server and configured to switch the provision of web resources between a first mode and a second mode, wherein the node server is connectable to at least one of a local and a global network, and wherein in the first mode the node server retrieves web resource from the local cache, and in the second mode the node server retrieves web resource from at least one of the local and the global network.  A device in the form a node server and a method using the node server to provide and manage web resources are also disclosed (See MENDIOLA, Abstract).	In particular, MENDIOLA teaches that in certain instances, videos (i.e. multimedia contents) or any large data file (such as a blockchain file) would be more optimally delivered in a peer-to-peer fashion, e.g. using BitTorrent™ technology, quasi-streamed or downloaded.  When a large number of users are watching the same video at the same time in the same cluster (or in nearby clusters), the micro-servers and client devices work together to distribute the burden of delivering traffic, each one of them contributing portions of the video, (i.e., “seeding”), while those client devices that choose not to share or only share a small portion of seeded contents are referred to as “leechers.”  The system is likely to install a policy of making it mandatory that those benefiting from torrent delivered contents to permit the seeding of a relatively higher ratio portion of traffic received.  MENDIOLA teaches that this can be enforced algorithmically, especially when the system has some degree of control over the BitTorrent™ modules or client viewer apps used (See MENDIOLA, paragraph [0337]).
	Goeringer et al. (United States Patent Application Publication No. US 2017/0206523 A1), hereinafter “Goeringer,” discloses a digital asset security device, including an asset capture unit configured to electronically capture a digital asset, a processor configured to digitally sign the captured asset, a memory configured to store a digitally signed asset from the processor, and a hashing module in communication the asset capture unit, the processor, and the memory, and configured to provide a cryptographic hash to one or more of the captured asset and the digitally signed asset (See Goeringer, Abstract).	More particularly, Goeringer teaches integrating cryptographic processes to digital asset creation and processing systems (e.g., cameras, audio/audiovisual recorders, content creation and editing software, content processors, etc.) to provide more secure content distribution and stronger provenance to the digital content.  The implementations Goeringer describes are particularly useful for image and/or audio content, and in an exemplary embodiment, utilize a secure registry, such as a distributed ledger technology (e.g., blockchain).  Goeringer teaches that the advantageous implementations allow for the creation of new forms of integrated content distribution ecosystems, referred to by Goeringer as Digital Asset Security ecosystems (DASe) (See Goeringer, paragraph [0152]).	In addition, as depicted in FIG. 24, Goeringer discloses that a digital asset security ecosystem 2400 is particularly advantageous with respect to its ability to serve as an easily accessible focal point for large content providers, small content providers, or individuals creating digital assets.  Individuals among the general public, e.g., through ecosystem 2400, are better able to prove, or at least strongly assert, ownership and control of the assets they produce and disseminate.  Professional photographers and cinematography professionals may more easily control and prove ownership of their own original imagery.  As well, media distributors can more easily measure and track the distribution and viewing/usage of their distributed content, and digital artists may more easily digitally sign and encrypt their own original digital works (e.g., computer created) (See Goeringer, FIG. 24, paragraph [0182]).
	Pamela Rice (United States Patent No. US 10,121,025 B1), hereinafter “Rice,” discloses a system and method for content validation using a blockchain, including a device that may receive content data from a content provider, the content data including data identifying content, as well as data for verifying that the content has not changed.  The device may access a blockchain associated with the content data, the blockchain including validation information specifying instructions for validating the content.  In addition, the device may perform, based on the validation information, validation of the content to determine a measure of confidence that the content is accurate and store results of the validation in the blockchain as a transaction.  Based on the validation results, the device may perform an action (See Rice, Abstract).	For example, Rice teaches that a content validation node 220 (See FIG. 2) may determine a value indicating a measure of confidence that quotes included in a given piece of content are accurate based on a number of quotes included in the content, the number of quotes included in the content relative to non-quote text included in the content, the length of quotes that are included in the content, modifications to quotes included in the content (e.g., indicated by square brackets).  The measure of confidence for quotes may also be determined by comparing quotes included in the text to determine the number of other sources available for that quote (e.g., determined by searching and comparing the usage of a given quote in other content from other content providers) (See Rice, FIG. 2, col. 16, ll. 1-13).	In one implementation where a validation wrapper device 250 is implemented in user device 230 (e.g., using an application operating on user device 230 to perform operations described as being performed by validation wrapper device 250 - See again, FIG. 2), Rice teaches that the validation wrapper device 250 may cause display of a validation indicator on a display of validation wrapper device 250.  By way of example, validation wrapper device 250 may include a smart phone that uses a web browsing application to view content, and a web browser extension application to obtain content validation results and display a visual indicator (e.g., overlay, button, watermark, highlighted text, and/or the like) in the web browser of the smart phone.  Using a social media content example, Rice teaches that a user may view the social media content on a social media application operating on the user’s smart phone.  Using a plugin or separate application, the smart phone may broadcast data identifying the social media content to a content validation blockchain network.  After the smartphone (e.g., via the plugin or separate application) obtains the results of the validation (either previously performed validation or validation performed based on the receipt of the social media content), the smartphone (e.g., via the plugin or separate application), may display a visual indicator with the social media content, the visual indicator indicating the results of the validation process (See Rice, FIG. 2, col. 25, l. 61-col. 26, l. 18).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 8), including receiving a user initiated request to play a media file or media stream via an application; transmitting segments of the media file or media stream to a user device; recording streaming data corresponding to which segments of the media file or media stream have been transmitted to the user device, the streaming data including current play positions of the media file or the media stream in multiple intervals; transmitting the request and recorded streaming data for recording on a blockchain; and determining that the request qualifies as a play count only if the streaming data recorded on the blockchain includes a plurality of current play positions that demonstrates that the media file has been streaming for a predetermined threshold duration of time.	Each of independent claims 1 and 15 are narrower in scope than independent claim 8, as each of independent claims 1 and 15 perform limitations substantially as described in method claim 8 and also contain additional features than method claim 8; therefore, they are also allowed.
	Dependent claims 2-7, 9-14 and 16-20 further limit the allowed independent claims 1, 8 and 15; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441